UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File No. 000-27739 Royal Quantum Group, Inc. (Exact name of registrant as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 251 MidPark Blvd, Suite #145, S.E. Calgary, AB, Canada T2X 1S3 (Address of principal executive offices, zip code) (403) 288-4321 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Ave San Diego, CA 92101 Phone: 619.688.1116 Fax: 619.688.1715 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesS No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesSNo  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  page - 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company S (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No S The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2011 was $866,103 based on the closing sale price of such common equity on such date. The registrant’s common stock is traded in the over-the-counter market and quoted on the Over-The-Counter Bulletin Board under the symbol “RYQG.” page - 2 ROYAL QUANTUM GROUP, INC. TABLE OF CONTENTS Page No. PART I Item 1. Business 4 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. (Removed and Reserved) 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer’s Purchases of Equity Securities 9 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 40 Part III Item 10. Directors, Executive Officers and Corporate Governance 40 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 45 Item 14. Principal Accounting Fees and Services 45 Part IV Item 15. Exhibits and Financial Statement Schedules 46 Signatures page - 3 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. This report includes statements regarding the Company’s plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward-looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about actual or potential future revenue, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Company management assumes no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by management in the Company’s reports filed with the Securities and Exchange Commission (“SEC”) which attempt to advise interested parties of the risks and factors that may affect the Company’s business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, the Company’s actual results may vary materially from those expected or projected. PART I ITEM 1. BUSINESS The Company’s Background.Royal Quantum Group, Inc. (the “Company”) was incorporated in Nevada in October, 1996, under the name PSM CORP. The Company’s name was then changed to Royal Quantum Group, Inc. on November 23, 2005. The Company’s Business. Royal Quantum Group, Inc. is a public company trading on the OTCBB market under the symbol “RYQG.” Royal Quantum is focused on the acquisition, exploration and development of oil and gas properties located within favorable geopolitical climates. The Company’s Competition. The oil and natural gas industry is intensely competitive, and the Company competes with other companies that have greater resources. Many of these companies not only explore for and produce oil and natural gas, but also carry on midstream and refining operations and market petroleum and other products on a regional, national or worldwide basis. These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than the Company’s financial or human resources permit. In addition, these companies may have a greater ability to continue exploration activities during periods of low market prices for oil and natural gas. The Company’s larger or more-integrated competitors may be able to absorb the burden of existing, and any changes to, federal, state, local and tribal laws and regulations more easily than the Company can, which would adversely affect the Company’s competitive position. The Company’s ability to acquire additional properties and to discover reserves in the future will be dependent upon the Company’s ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. In addition, because the Company has fewer financial and human resources than many companies in the industry, the Company may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. Government Regulation. Existing and Probable Governmental Regulation Company management monitors and complies with current government regulations that affect the Company’s activities, although the Company’s operations may be adversely affected by changes in government policy, regulations or taxation. There can be no assurance that the Company will be able to obtain all of the necessary licenses and permits that may be required to carry out exploration and development programs. It is not expected that any of these controls or regulations will affect the Company’s operations in a manner materially different than they would affect other natural gas and oil companies operating in the areas in which the Company operates. page - 4 United States Government Regulation The United States federal government and various state and local governments have adopted laws and regulations regarding the protection of human health and the environment. These laws and regulations may require the acquisition of a permit by operators before drilling commences, prohibit drilling activities on certain lands lying within wilderness areas, wetlands, or where pollution might cause serious harm, and impose substantial liabilities for pollution resulting from drilling operations, particularly with respect to operations in onshore and offshore waters or on submerged lands. These laws and regulations may increase the costs of drilling and operating wells. Because these laws and regulations change frequently, the costs of compliance with existing and future environmental regulations cannot be predicted with certainty. The transportation and certain sales of natural gas in interstate commerce are heavily regulated by agencies of the federal government. Production of any oil and gas by properties in which the Company has an interest will be affected to some degree by state regulations. States have statutory provisions regulating the production and sale of oil and gas, including provisions regarding deliverability. Such statutes and the regulations are generally intended to prevent waste of oil and gas and to protect correlative rights to produce oil and gas between owners of a common reservoir. State regulatory authorities may also regulate the amount of oil and gas produced by assigning allowable rates of production to each well or proration unit. Any exploration or production on federal land will have to comply with the Federal Land Management Planning Act which has the effect generally of protecting the environment. Any exploration or production on private property whether owned or leased will have to comply with the Endangered Species Act and the Clean Water Act. The cost of complying with environmental concerns under any of these acts varies on a case by case basis. In many instances the cost can be prohibitive to development. Environmental costs associated with a particular project must be factored into the overall cost evaluation of whether to proceed with the project. Environmental Regulation Oil and natural gas exploration, development and production operations are subject to stringent laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Numerous governmental agencies, such as the U.S. Environmental Protection Agency (“EPA”) issue regulations which often require difficult and costly compliance measures that carry substantial administrative, civil and criminal penalties and may result in injunctive obligations for failure to comply. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit construction or drilling activities on certain lands lying within wilderness, wetlands, ecologically sensitive and other protected areas, require action to prevent or remediate pollution from current or former operations, such as plugging abandoned wells or closing pits, and impose substantial liabilities for pollution. The strict liability nature of such laws and regulations could impose liability upon the Company regardless of fault. Changes in environmental laws and regulations occur frequently, and any changes that result in more stringent and costly pollution control or waste handling, storage, transport, disposal or cleanup requirements could materially adversely affect the Company’s operations and financial position, as well as the oil and natural gas industry in general. Comprehensive Environmental Response, Compensation and Liability Act The Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), generally imposes joint andseveral liabilities, without regard to fault or legality of conduct, on classes of persons who are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the current owner or operator of a contaminated facility, a former owner or operator of the facility at the time of contamination and those persons that disposed or arranged for the disposal of the hazardous substance. Under CERCLA and comparable state statutes, such persons may be subject to strict joint and several liabilities for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. Governmental agencies or third parties may seek to hold the Company responsible under CERCLA and comparable state statutes for all or part of the costs to clean up sites at which such “hazardous substances” have been released. Compliance with Environmental Laws The Company did not incur any costs in connection with the compliance with any federal, state, or local environmental laws. However, costs could occur at any time through industrial accident or in connection with a terrorist act or a new project. Costs could extend into the millions of dollars for which the Company could be liable. In the event of liability, Company management believes that the Company would be entitled to contribution from other owners so that the Company’s percentage share of a particular project would be the percentage share of the Company’s liability on that project. However, other owners may not be willing or able to share in the cost of the liability. Even if liability is limited to the Company’s percentage share, any significant liability has the possibility of severely diminishing the Company’s assets and resources. page - 5 Company management is prepared to engage professionals, if necessary, to ensure regulatory compliance but in the near term expect the Company’s activities to require minimal regulatory oversight. If the Company expands the scope of the Company’s activities in the future it is reasonable to expect expenditures on compliance to rise. Employees. As of December 31, 2011, the Company has no full-time employees and no part-time employees. Company management believes that they may need to hire three additional employees in the next twelve months. From time-to-time, Company management anticipates that they may use the services of independent contractors and consultants to support the Company’s expansion and business development. The Company’s President provides services through a corporation in which he owns a controlling interest, Santeo Financial, which is compensated for these services at $15,000 per month. The Company's Research and Development. The Company is not currently conducting any research and development activities other than property explorations and assessments. Company management does not anticipate conducting such activities in the near future. If the Company generates significant revenues, it may expand the Company’s product line by entering into additional relationship with third parties. The Company's Intellectual Property. The Company does not presently own any patents, trademarks, licenses, concessions or royalties. The Company owns the Internet domain name www.royalquantum.com. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org”, or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and the Company could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of the Company’s domain names. ITEM 1A. RISK FACTORS Investing in the Company’s common stock involves a high degree of risk. Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of the Company’s common stock. The risks described below are those that Company management currently believes may materially affect the Company. Risks Related to the Company’s Business: The Company derives all revenues from companies in the oil and natural gas exploration and production industry, a historically cyclical industry with levels of activity that are significantly affected by the levels and volatility of oil and natural gas prices. Worldwide political, economic and military events have contributed to oil and natural gas price volatility and are likely to continue to do so in the future. Depending on the market prices of oil and natural gas, exploration and production companies may cancel or curtail their drilling programs, thereby reducing demand for the Company’s services. Oil and natural gas prices have been volatile historically and, Company management believes, will continue to be so in the future. Many factors beyond the Company’s control affect oil and natural gas prices, including: ·the cost of exploring for, producing and delivering oil and natural gas; ·the discovery rate of new oil and natural gas reserves; ·the rate of decline of existing and new oil and natural gas reserves; ·available pipeline and other oil and natural gas transportation capacity; ·the ability of oil and natural gas companies to raise capital; ·actions by the Organization of Petroleum Exporting Countries; ·political instability in the Middle East and other major oil and natural gas producing regions; ·economic conditions in the United States and elsewhere; ·governmental regulations, both domestic and foreign; ·domestic and foreign tax policy; ·weather conditions in the United States and elsewhere; ·the pace adopted by foreign governments for the exploration, development and production of their national reserves; ·the price of foreign imports of oil and natural gas; and ·the overall supply and demand for oil and natural gas. page - 6 Any prolonged reduction in the overall level of exploration and development activities, whether resulting from changes in oil and natural gas prices or otherwise, can adversely impact the Company in many ways by negatively affecting: Risks Relating to the Company’s Business The Company has a limited operating history upon which an evaluation of the Company’s prospects can be made. The Company adopted its current business plan in 2010. The Company’s lack of operating history in its current line of business makes an evaluation of the Company’s business and prospects very difficult. The Company's prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. Company management cannot be certain that the Company’s business will be successful or that the Company will generate significant revenues and become profitable. Company management anticipates that the Company will need to raise additional capital to continue the Company’s operations. The Company’s failure to raise additional capital will significantly affect the Company’s ability to fund proposed activities. To acquire properties for exploration and development, the Company will be required to raise additional funds. Company management does not know if the Company will be able to acquire additional financing and anticipates the need to spend significant funds on acquiring properties for exploration and development. The Company’s failure to obtain additional funds would significantly limit or eliminate the Company’s ability to fund those activities. The Company has incurred a net loss since inception and expects to incur net losses for the foreseeable future. Company management expects to incur significant operating and capital expenditures and, as a result, expects significant net losses in the future. The Company will need to generate significant revenues to achieve and maintain profitability and may not be able to generate sufficient revenues to achieve profitable operations. The Company’s future success is highly dependent on the ability of management to locate and acquire oil and gas properties for exploration and development. The nature of the Company’s operations is highly speculative and there is a consequent risk of loss of your investment. The success of the Company’s plan of operation will depend to a great extent on the oil and gas properties that acquire. Company management cannot assure investors that the Company will be successful in acquiring properties for exploration and development. The costs to meet the Company’s reporting requirements as a public company subject to the Exchange Act of 1934 are substantial and may result in the Company having insufficient funds to operate. The Company will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. Those fees will be higher if the Company’s business volume and activity increases. Those obligations will reduce the Company’s ability to fund operations and may prevent the Company from meeting normal business obligations. The Company’s auditors have questioned the Company’s ability to continue operations as a “going concern.” Investors may lose all of their investment if the Company is unable to continue operations. Company management hopes to obtain revenues from future operations. In the absence of significant operations, the Company may seek to raise additional funds to meet working capital needs principally through the additional sales of the Company’s securities. However, Company management cannot guarantee that the Company will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on satisfactory terms. As a result, the Company’s auditors believe that substantial doubt exists about the Company’s ability to continue operations. Risks Related to Owning the Company’s Common Stock The Company’s officers, directors and principal shareholders own approximately 40.26% of the Company’s outstanding shares of common stock, allowing these shareholders control matters requiring approval of the Company’s shareholders. The Company’s officers, directors and principal shareholders beneficially own, in the aggregate, approximately 40.26% of the Company’s outstanding shares of common stock. The Company’s officers, directors and principal shareholders can control matters requiring approval by the Company’s security holders, including the election of directors. page - 7 The Company’s common stock may be subject to penny stock regulations which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. If the Company’s common stock becomes subject to the penny stock rules, holders of the Company’s shares may have difficulty selling those shares. ITEM 1B. UNRESOLVED STAFF COMMENTS As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, the Company is not required to provide the information called for by this Item. ITEM 2.PROPERTIES Oil and gas properties In 2009, the Company acquired a 36% working interest (28.80% net revenue interest [“NRI”]) in the drilling and development of the Gleason #4-16 well located in Noble County, Oklahoma, USA. The Company capitalized $167,260 in the development of the well. The well’s production commenced during 2009 and is currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). Also in 2009, the Company acquired a 25% working interest (20% NRI) in the drilling and development of the Bond #1-18 well located in Noble County, Oklahoma, USA. The Company capitalized $77,628 in the development of the well. The well’s production commenced during 2009 and is currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In January 2010, the Company acquired a 25% working interest (20% NRI) in the Bond #2-18 well in Noble County, Oklahoma, USA. The Company capitalized $37,339 in the development of this well. The well’s production commenced in 2010 and is still currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In March 2010, the Company acquired a 25% working interest (20% NRI) in the Sattler #1-18 well located in Noble County, Oklahoma, USA. The Company capitalized $60,277 in development of this well. The well’s production commenced in 2010 and is still currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In August 2010, the Company acquired a 25% working interest (20% NRI) in the Bond #3-18 well located in Noble County, Oklahoma, USA. The Company capitalized $47,866 in the development of this well. The well has not commenced production. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In December 2010, the Company acquired a 25% working interest (20% NRI) in the WC #1-19 well located in Noble County, Oklahoma, USA. The Company capitalized $61,311 in the development of this well. The well’s production commenced in 2011 and is still currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In March 2011, the Company acquired a 8% working interest (6.4% NRI) in the Haggard #5-17 well located in Noble County, Oklahoma, USA. The Company capitalized $35,844 in development of this well. The well’s production commenced in 2011 and is still currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). page - 8 In May 2011, the Company acquired a 25% working interest (20% NRI) in the Bond #4-18 well located in Noble County, Oklahoma, USA. The Company capitalized $62,752 in development of this well. The well’s production commenced in 2011 and is still currently producing. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). In August 2011, the Company acquired a 25% working interest (20% NRI) in the Chuck#1 well located in Noble County, Oklahoma, USA. The Company capitalized $42,082 in development of this well. The well has not commenced production. A royalty consisting of 60% of the net revenue received from the production of the well will be distributed proportionally to the well’s investors (See Note 3 to the accompanying financial statements). Facilities Royal Quantum has entered into a month-to-month lease agreement for an office space in Calgary, Alberta, Canada. This lease can be canceled on one month’s written notice. The current lease requires rental payments of approximately $450 (CAD) per month plus applicable taxes. The lease agreement was amended in February 2011 which increased rental payments from approximately $450 to $1,300 (CAD) per month plus applicable taxes.Company management believes that the Company’s facilities are adequate for the Company’s needs and that additional suitable space will be available on acceptable terms as required. ITEM 3. LEGAL PROCEEDINGS From time to time, the Company may become subject to various legal proceedings that are incidental to the ordinary conduct of its business. Although the Company cannot accurately predict the amount of any liability that may ultimately arise with respect to any of these matters, it makes provision for potential liabilities when it deems them probable and reasonably estimable. These provisions are based on current information and legal advice and may be adjusted from time to time according to developments. Other than the foregoing, Company management knows of no material, existing or pending legal proceedings against the Company’s company, nor is the Company involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which the Company’s director, officer or any affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to the Company’s interest. ITEM 4. (REMOVED AND RESERVED). PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is listed on the Over the Counter Bulletin Board (OTC.BB) under the symbol "RYQG." The following table sets forth, for the fiscal quarters indicated, the high and low closing bid prices per share of the Company’s common stock, as derived from quotations provided by Pink Sheets, LLC. Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Quarter Ended BID PRICE PER SHARE HIGH LOW December 30, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 1010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ HOLDERS The Company is a reporting company with the Securities and Exchange Commission. The public may read and copy any materials filed with the Securities and Exchange Commission at the Security and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330. The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. The address of that site is http://www.sec.gov. page - 9 The Company had 52,991,272 shares of common stock issued and outstanding as of December 31, 2011, which were held by approximately 117 shareholders. At December 31, 2011, there were outstanding warrants to purchase a total of 1,792,000 shares of the Company’s common stock at a purchase price of $0.25 per share. Of the 1,792,000 warrants outstanding, 656,000 warrants expire on February 1, 2012, 436,000 warrants expire on May 16, 2012, 414,000 warrants expire on October 17, 2013, and 286,000 warrants expire on February 14,2013. The table below shows all options granted and expired during the fiscal year ended December 31, 2011: Balance, December 31, 2010 $ Warrants granted $ Warrants expired $ Balance, December 31, 2011 $ There are no outstanding shares of the Company’s common stock that Company management has agreed to register under the Securities Act for sale by security holders. DIVIDENDS Company management has never declared any cash dividends with respect to the Company’s common stock. Future payment of dividends is within the discretion of the Company’s Board of Directors and will depend on the Company’s earnings, capital requirements, financial condition and other relevant factors. Although there are no material restrictions limiting, or that are likely to limit, the Company’s ability to pay dividends on the Company’s common stock, Company management presently intend to retain future earnings, if any, for use in the Company’s business and have no present intention to pay cash dividends on the Company’s common stock. RECENT SALES OF UNREGISTERED SECURITIES There have been no sales of unregistered securities within the last three (3) years which would be required to be disclosed pursuant to Item 701 of Regulation S-B, except for the following: During the period ending June 30, 2009, Santeo Financial Corporation agreed to forgive $15,000 of debt owed by the Company in exchange for a 4% interest in the Company’s share of the net revenue received from the Gleason #4-16 well. The $15,000 payable was charged off and credited to equity. During the period ending June 30, 2009, the company raised $180,000 for the drilling and completion of the Gleason #4-16 well through the issuance of 72 units. The Company earned a 28.8% NRI in the well with 67% of the company’s net revenue received being allocated proportionally to the unit holders. Each of the 72 units was priced at $2,500 per unit totaling $180,000 cash and consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of November 15, 2010. The Company issued a total of 360,000 shares and 720,000 options related to the private placement. The unit holder also has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. During the period ending September 30, 2009, the company raised $137,500 for the drilling of the Bond #1-18 through the issuance of 55 units priced at $2,500 per unit. Each unit consisted of 10,000 restricted common shares and 20,000 share purchase options at $0.25 per share with an expiration date of March 8, 2011. The Company issued a total of 550,000 shares and 1,100,000 options related to the private placement. The unit holder has the option to surrender their interest in the well back to the company in exchange for 10,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. The company acquired a 20% NRI in this well with 60% of the revenue received from this well being distributed proportionately to the investors. The company paid a 10% commission to a third party on the portion of the funds raised by the third party relating to the Bond well. This commission totaled $12,500 which was converted to an interest in the well. As per the terms of the commission agreement, the company issued 50,000 shares valued at $12,500 to the third party for consulting expenses related to the Bond financing and 100,000 options expiring March 8, 2011. page - 10 In January 2010, the company raised $150,000 for the drilling of the Bond #2-18 through the issuance of 60 units priced at $2,500 per unit. Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of July 2011. The Company issued a total of 300,000 shares and 600,000 options related to the private placement. The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. The company acquired a 20% NRI in this well with 60% of the revenue received from this well being distributed proportionately to the investors. The company paid a 10% commission to a third party on the portion of the funds raised by the third party relating to the Bond well. This commission totaled $14,000 which was converted to an interest in the well. As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the third party for consulting expenses related to the Bond financing and 56,000 options expiring in July 2011. In March 2010, the company raised $150,000 for the drilling of the Sattler #1-18 through the issuance of 60 units priced at $2,500 per unit. Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of September 2011. The Company issued a total of 300,000 shares and 600,000 options related to the private placement. The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. The company acquired a 20% NRI in this well with 60% of the revenue received from this well being distributed proportionately to the investors. The company paid a 10% commission to a third party on the portion of the funds raised by the third party relating to the Bond well. This commission totaled $14,000 which was converted to an interest in the well. As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the third party for consulting expenses related to the Bond financing and 56,000 options expiring in September 2011. In August 2010, the company raised $150,000 for the drilling of the Bond #3-18 through the issuance of 60 units priced at $2,500 per unit. Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of February 2012. The Company issued a total of 300,000 shares and 600,000 options related to the private placement. The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. The company acquired a 20% NRI in this well with 60% of the revenue received from this well being distributed proportionately to the investors. The company paid a 10% commission to a thirdparty on the portion of the funds raised by the third party relating to the Bond well. This commission totaled $14,000 which was converted to an interest in the well. As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the thirdparty for consulting expenses related to the Bond financing and 56,000 options expiring in February 2012. In December 2010 the company raised $100,000 for the drilling of the WC #1-18 through the issuance of 60 units priced at $2,500 per unit. Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of May 2012. The Company issued a total of 200,000 shares and 400,000 options related to the private placement. The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. The company acquired a 20% NRI in this well with 60% of the revenue received from this well being distributed proportionately to the investors. The company paid a 10% commission to a third party on the portion of the funds raised by the third party relating to the Bond well. This commission totaled $9,000 which was converted to an interest in the well. As per the terms of the commission agreement the company issued 18,000 shares valued at $9,000 to the third party for consulting expenses related to the Bond financing and 36,000 options expiring in May 2012. In April and May 2011 the Company received a total of $95,000 through the issuance of 38 participating units. Each unit is sold for $2,500 and consisted of (a) 5,000 restricted common shares of the Company’s common stock, (b) a warrant to purchase 10,000 shares of the Company’s common stock at $0.25 per share, expiring 18 months from date of issuance, (c) a pro rata interest in 60% of the total revenue interest that the Company owns in the Bond #4 well, and (d) an option to convert the unit holder’s pro rata share in the well revenue into 5,000 shares of the Company’s common stock expiring 36 months after the first revenue check is received by the unit holder. The Company valued the four components of each unit separately.In the valuation of the common shares issued and the pro rata interest in oil revenue, the Company’s used the trading price of the Company’s common shares on the date of issuance. The common stock warrant and the option to convert the oil revenue interest into shares of the Company’s common stock were valued using the Black-Scholes Option Model using a risk free interest rate ranging from 0.89% to 1.60%, with volatility ranging from 186% to 208%. Of the $95,000 received, $20,936 was credited against the payments made towards the Company’s well costs. The remaining $74,064 was credited to equity. page - 11 In April and May 2011, the Company paid a consultant 3.4 participating units in consideration for services rendered in connection with the offerings. Of the $8,500 fee, a total of $1,873 was credited against the payments made towards the Company’s well costs.The Company issued a total of 17,000 shares and 34,000 options to the consultant in consideration for services. On May 18, 2011 the Company entered into a retainer and fee agreement with Knightsbridge Law Co., Ltd. pursuant to which Knightsbridge provided services to the Company in exchange for a one-time share issuance of 2,458,934 Rule 144 restricted shares of the common stock of the Company. In August 2011, the Company received a total of $65,000 through the issuance of 26 participating units. Each unit is sold for $2,500 and consisted of: (a) 5,000 restricted common shares of the Company’s common stock; (b) a warrant to purchase 10,000 shares of the Company’s common stock at $0.25 per share, expiring 18 months from date of issuance; (c) a pro rata interest in 60% of total revenue interest that the Company owns in the Chuck #1 well; and (d) an option to convert the unit holder’s pro rata share in the well revenue into 5,000 shares of the Company’s common stock expiring 36 months after the first revenue check is received by the unit holder. The Company valued the four components of each unit separately.In the valuation of the common shares issued and the pro rata interest in oil revenue, the Company’s used the trading price of the Company’s common shares on the date of issuance. The common stock warrant and the option to convert the oil revenue interest into shares of the Company’s common stock were valued using the Black-Scholes Option Pricing Model using a risk-free interest rate ranging from 0.89% to 1.60%, with volatility ranging from 186% to 208%. Of the $65,000 received, $15,394 was credited against the payments made towards the Company’s well costs. The remaining $49,606 was credited to equity. In August 2011, the Company paid a consultant 2.6 participating units in consideration for services rendered in connection with the offerings. Of the $6,500 fee, a total of $1,539 was credited against the payments made towards the Company’s well costs. The foregoing securities were offered and sold without registration under the Securities Act to sophisticated investors who had access to all information that would have been in a registration statement in reliance on the exemption provided by Section 4(2) under the Securities Act and Regulation D there under. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The Company has not established any compensation plans under which equity securities are authorized for issuance. PURCHASES OF EQUITY SECURITIES BY THE REGISTRANT AND AFFILIATED PURCHASERS The Company did not buy back any of its shares of common stock or other securities during the year ended December 31, 2011. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” as defined in Rule 12b-2 of the Exchange Act, Company management is not required to provide the information called for by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) contains forward-looking statements that involve known and unknown risks, significant uncertainties and other factors that may cause the Company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed, or implied, by those forward-looking statements. The reader can identify forward-looking statements by the use of the words may, will, should, could, expects, plans, anticipates, believes, estimates, predicts, intends, potential, proposed, or continue or the negative of those terms.
